            Case 1:20-cv-04163-VEC Document 29 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            12/2/2020
 Sakia Fletcher,

                                 Plaintiff,
                                                            1:20-cv-04163 (VEC)(SDA)
                    -against-
                                                            ORDER SCHEDULING TELEPHONIC
 Medgar Evers College, et al.,                              SETTLEMENT CONFERENCE

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Monday,

January 25, 2021 at 2:00 p.m. The settlement shall proceed by telephone unless the parties advise

the Court that they have access to and prefer proceeding by alternative remote means, such as

by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:          New York, New York
                December 2, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
